Citation Nr: 1007483	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran had active service from October 1960 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision 
that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that his occupational specialties 
were listed as a telecommunications center operator, an area 
communication chief, and a communication electronics chief.  
The service personnel records indicate that the Veteran 
served in Vietnam from November 1967 to November 1968.  There 
were notations that took part in the Vietnam 
Counteroffensive, Phase III; the TET Offensive; the Vietnam 
Counteroffensive, Phase IV; and the Vietnam Counteroffensive, 
Phase V.  

A December 1968 Special Court Martial Order that indicated 
that the Veteran was found guilty of Specification 2 of 
Charge I for being the driver of a vehicle that wrongfully 
and unlawfully left the scene of a collision without 
rendering assistance to an unknown Vietnamese male who had 
been struck and injured by the said vehicle.  The Veteran was 
sentenced to forfeiture of a certain amount for six months.  
The Veteran's service treatment records do not show treatment 
for any psychiatric problems including PTSD.  

Post-service private and VA treatment reports show treatment 
for disorders including PTSD.  

The Veteran has reported various stressors.  A November 2006 
treatment report from H. Jabbour, M.D., noted that the 
Veteran reported that he served in Vietnam from 1967 to 1968 
for one year.  He stated that his unit was supporting 
multiple infantry units.  The Veteran indicated that he 
witnessed firefights almost daily.  He stated that he heard 
in communications regarding who got killed and what had 
happened.  He stated that he had a traumatic event during 
service when he was accused and tried for killing a man in a 
traffic accident while driving a military jeep.  The Veteran 
stated that he was accused of driving over the Vietnamese man 
and killing him and that he was acquitted, but that he was 
given a fine and suspended.  He reported that he was very 
scared at the time of the accident and that when the locals 
gathered around him, he thought he would never make it out 
alive and was extremely frightened.  

A July 2007 VA psychiatric examination report noted that the 
Veteran reported that he underwent a Special Court Martial 
related to killing a Vietnamese man and that he was suspended 
and had a reduction in grade.  The Veteran stated that he did 
have combat experiences.  He stated that he served with the 
173rd Airborne Brigade and that he was stationed at a 
military compound called LZ English which was in the vicinity 
of Bong Son, Vietnam.  As to a specific stressor, the Veteran 
reported that he was driving a 3/4 ton vehicle that had two 
passengers and that as he turned a corner he thought he saw a 
bicycle coming.  He indicated that he swerved to avoid the 
bicycle and that the jeep hit a curb and bounced back into 
the middle of the street.  The Veteran reported that the 
Vietnamese man was dragged for a distance and that he was 
under the vehicle between the front and rear tires.  The 
Veteran stated that there was a court martial, but that there 
was no body recovered.  He related that he had to pay a fine, 
but the sentence of confinement and a reduction in rank was 
suspended.  The examiner indicated that the Veteran met the 
DSM-IV stressor criteria.  The examiner stated that the 
traumatic event was being court-martialed for killing a 
Vietnamese man, although there was no body recovered.  It was 
noted that the Veteran expressed disappointment and a sense 
of betrayal by his government.  

The Board observes that the Veteran's incident of running 
over a Vietnamese man is verified by his service personnel 
records.  Additionally, the Veteran has specifically stated 
that he was exposed to firefights almost daily and that he 
was involved in combat when he served with the 173rd Airborne 
Brigade in Vietnam from November 1967 to November 1968.  He 
reported that he was stationed at LZ English which was in the 
vicinity of Bong Son, Vietnam.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, the Board is of 
the view that an attempt to verify the Veteran's alleged 
stressors (other than the vehicle incident) and to obtain 
relevant unit histories should be made.  

Additionally, the Board observes that the November 2006 
treatment report from Dr. Jabbour, noted above, related a 
diagnosis PTSD.  The Board notes, however, that there is no 
indication that Dr. Jabbour reviewed the Veteran's claims 
file in providing such diagnosis.  

The Board observes that the July 2007 VA psychiatric 
examination report noted that the Veteran's claims file had 
been reviewed.  The examiner indicated that the Veteran met 
the DSM-IV stressor criteria.  The examiner stated that the 
traumatic event was being court-martialed for killing a 
Vietnamese man, although there was no body recovered.  The 
diagnoses were major depressive disorder, recurrent, and 
anxiety disorder, not otherwise specified.  The examiner 
commented that the Veteran reported some symptoms of PTSD 
such as intrusive thoughts; nightmares; being triggered by 
the news; anger and irritability; social detachment; and 
interpersonal problems, especially in his marriage.  The 
examiner stated, however, that the Veteran did not appear to 
have as "many" symptoms of avoidance.  The Board observes 
that the VA examiner did not address the other treatment 
reports, including the November 2006 report from Dr. Jabbour, 
indicating diagnoses of PTSD.  

The Board observes that the Veteran does have one stressor 
that has been verified.  Given the conflicting evidence as to 
whether the Veteran has an actual PTSD diagnosis, the Board 
finds that a new examination should be scheduled to determine 
whether the Veteran meets the diagnostic criteria of PTSD. 38 
C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include almost 
daily firefights when he served with the 
173rd Airborne Brigade in Vietnam from 
November 1967 to November 1968 and was 
stationed at LZ English which in the 
vicinity of Bong Son; as well as any 
other stressor for which the Veteran 
provides sufficient detail.  JSRRC should 
also be asked to provide the histories of 
the Veteran's units during the time he 
was in Vietnam.  If more detailed 
information is need for this research, 
the Veteran should be given and 
opportunity to provide it.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD as a result of a verified 
stressor, to include the incident in 
service when he ran over a Vietnamese man 
while driving a vehicle.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should 
be accomplished. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specifically comment on 
the November 2006 treatment report from 
Jabbour.  

5.  Thereafter, review the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


